Citation Nr: 0827851	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-11 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
claimed as plateau iris syndrome with glaucoma. 

2.  Entitlement to service connection for chronic cephalgia, 
to include as secondary to glaucoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to October 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

A hearing was held in May 2008, at the Des Moines RO, before 
Michael A. Herman, an Acting Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.  In June 2005, the 
veteran was afforded a personal hearing before a local 
decision review officer (DRO).  A transcript of that 
testimony is also in the claims file. 


FINDINGS OF FACT

1.  A chronic eye disability did not manifested during 
service and has not been shown to be casually or 
etiologically related to active service.

2.  Cephalgia (claimed as chronic headaches) did not 
manifested during service and has not been shown to be 
casually or etiologically related to active service, nor is 
it causally related to or aggravated by any service-connected 
disability.




CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2007).

2.  Cephalgia was not incurred in or aggravated by active 
service, and is not causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the veteran in August 2003 and April 2004.  These 
letters addressed all four required notice elements and were 
sent prior to the initial unfavorable decision by the AOJ.  
In this case, the fact that the notice did not address either 
the relevant rating criteria or effective date provisions, 
was harmless error because service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records and 
VA treatment records and private medical records pertinent to 
the years after service.  

The Board does observe that the veteran reported treatment at 
the Tampa Bay, Florida VAMC from 1984 to 1988 and that these 
records are not in the veteran's claims file.  However, in 
accordance with the law and implementing regulations, the RO 
made efforts to obtain all relevant medical records until it 
was reasonably certain that such records did not exist or 
that further efforts to obtain those records would be futile.  
See 38 C.F.R. § 3.159(c).  In this regard, the RO requested 
the records in September 2006.  Later that same month, the 
Tampa Bay VAMC responded stating that after a search of their 
records, nothing could be found on this veteran.  The veteran 
was notified in a November 2007 letter and accompanying 
memorandum that these records were unavailable.  Although the 
November 2007 letter informed the veteran that he could 
submit any further information or evidence to substantiate 
his claims, the veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  Indeed, the veteran and 
his representative both testified in May 2008 that efforts to 
obtain the records from the Tampa Bay VAMC had been 
exhausted.  Thus, the Board finds that there is no indication 
that there is additional available evidence to substantiate 
the veteran's claims that has not been obtained and 
associated with the claims folder.

Additionally, the veteran was afforded VA examinations in 
September 2003 and in March 2007.  The Board, therefore, 
finds that the VCAA duty to assist has also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia, and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically 
prohibit service connection for refractive errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 
82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 
30, 1990) (service connection may not be granted for defects 
of congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for an eye 
disorder or cephalgia.  At service enlistment, the veteran's 
head, eyes, and neurological system were found to be normal.   
He was seen in November 1973 for complaints of headaches 
while "doing near work."  He was fitted for eyeglasses 
shortly thereafter.  On April 8, 1979, the veteran sustained 
an injury to the left orbit area during a karate match.  He 
complained of photophobia, blurred vision, and pain.  There 
was significant bruising in the area.  The diagnoses were eye 
contusion, lid contusion, and mydriasis secondary eye 
"trauma."  At follow-up report from the next day the 
veteran reported that his vision was clearing but that he was 
still experiencing pain.  Extra ocular eye movements were 
intact, and that the fundus and cornea were clear.  The 
diagnosis was traumatic iritis.  Orbital x-rays taken on 
April 10, 1979, were negative.  The remainder of the 
veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of cephalgia or an eye 
disorder.  In fact, his September 1980 separation examination 
found his head and eyes to be normal, although noting that 
the veteran had defective visual acuity.  The veteran also 
denied having a medical history of frequent or severe 
headaches or eye trouble.  

Moreover, the medical evidence of record does not show that 
the veteran sought any treatment immediately following his 
separation from service or for several years thereafter.  At 
his May 2008 hearing, the veteran testified that he first 
sought treatment for his claimed conditions in 1984.  
Although these records were unavailable, affording the 
veteran the benefit of the doubt that he did seek treatment 
for both cephalgia and an eye disorder in 1984, such 
treatment would have been approximately four years post-
service.  Thus, to the extent the veteran may have had any 
symptomatology in service, such symptomatology would appear 
to have been acute and transitory and to have resolved prior 
to his separation.  Therefore, the Board finds that cephalgia 
or an eye disorder did not manifest during service or for 
several years thereafter.

In addition to the lack of evidence showing that an eye 
disorder or cephalgia manifested during service, the medical 
evidence of record does not link the veteran's current eye 
disorder or cephalgia to his military service.  On the 
contrary, with regard to the veteran's eye disorder, at his 
September 2003 VA examination, the examiner diagnosed the 
veteran with plateau iris syndrome, and stated that this 
condition is caused by an anatomical configuration of the 
anterior chamber in the eye.  The examiner continued that the 
veteran's glaucoma was not likely related to the traumatic 
iritis he experienced during service, noting that the veteran 
was not treated for glaucoma during service and that he had a 
family history of glaucoma.  The examiner concluded that the 
veteran's glaucoma was caused by anatomical abnormality of 
the anterior chamber and not inflammation.  Similarly, at his 
March 2007 VA examination, the same VA examiner reiterated 
his conclusion that the veteran's glaucoma was due to 
abnormal anterior chamber configuration, and that it was less 
likely than not that in-service stress or trauma caused the 
bilateral plateau iris syndrome.  

The Board again notes that regulations prohibit service 
connection for refractive error.  38 C.F.R. § 3.303(c).  As 
service connection for refractive errors including presbyopia 
are prohibited by law, service connection for the refractive 
error (myopia) that appears to have been identified in 
service is not warranted.

With regard to the veteran's cephalgia, at the September 2003 
VA neurological examination, the veteran stated that he had 
daily headaches and was very sensitive to light, which he 
attributed to his eye disorder.  The examiner diagnosed the 
veteran with cephalgia, chronic daily frontal, and stated 
that this condition was as likely as not secondary to light 
sensitivity and eye strain due to glaucoma.  The examiner did 
not relate to the in-service trauma.  Similarly, at the March 
2007 VA neurological examination, the examiner found that the 
veteran had cephalgia, chronic frontal, was as likely as not 
secondary to light sensitivity and eye strain due to 
glaucoma.  However, as noted above, at both the September 
2003 and March 2007 VA examinations, the examiner determined 
that the veteran's eye disorder, to include glaucoma, was not 
related to active service.  The veteran has not provided any 
evidence to the contrary.  

Indeed, when asked at his May 2008 personal hearing as to 
whether any medical professional had related his headaches or 
eye disability to the head injury he suffered in service, the 
veteran responded in the negative.


Thus, the only evidence linking the veteran's cephalgia and 
eye disorder to his service is his own contentions.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board 
observes that on his April 2007 VA Form 9, the veteran stated 
that he felt that his cephalgia and eye disorder was the 
result of his eye injury while boxing and kick boxing during 
service.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Regarding the veteran's statements that he has experienced 
headaches and eye pain both during and after service, the 
Board acknowledges that he is competent to testify what he 
experienced, i.e. that he was kicked in the eye during 
service and experienced pain.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (finding veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  However, the Board finds that the veteran's lay 
statements (that the eye injury he experienced during service 
made him more susceptible to glaucoma and caused his 
headaches) are outweighed by his service treatment records 
and post-service treatment records that are absent findings 
of an eye disorder until at least four years after service.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim).  The aforementioned VA 
medical opinions also weigh against the veteran's argument as 
well as history.

Further, while the veteran can testify to experiencing an 
injury to the eye or headaches, the veteran, as a lay person, 
is not competent to testify that his current cephalgia or eye 
disorder was caused by his active service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the veteran is a physician or 
other health care professional.  Therefore, as a layperson, 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

Finally, to the extent that the veteran is making a claim 
under 38 C.F.R. § 3.310 that his headaches are secondary to 
his eye disability, the Board notes that such a claim would 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where, the law, and not the evidence, 
is dispositive of the claim, the claim should be denied 
because of lack of legal merit or of entitlement under the 
law). 
Since service connection has not been established for plateau 
iris syndrome with glaucoma, the claim for service connection 
for celphagia (headaches) as secondary to plateau iris 
syndrome with glaucoma must fail as a matter of law.

Accordingly, the Board finds that an eye disorder, claimed as 
plateau iris syndrome with glaucoma and cephalgia did not 
manifest during service and have not been shown to be 
causally or etiologically related to an event, disease, or 
injury in service, nor is his cephalgia causally related to 
or aggravated by a service-connected disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Because the 
preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for an 
eye disorder, claimed as plateau iris syndrome with glaucoma 
and cephalgia is not warranted.  See 38 U.S.C.A.  
§ 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2007).


ORDER

Entitlement to service connection for an eye disorder, 
claimed as plateau iris syndrome with glaucoma, is denied. 

Entitlement to service connection for cephalgia is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


